internal_revenue_service number release date index number --------------------------- ---------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-143210-13 date date legend taxpayer partner partner partnership x state year year dear --------------- ----------------------------------------------------- ------------------------- ------------------------ ------------------------------------------------------------------- ---------------------- -------- ------ ------ this letter responds to a letter dated date from taxpayer’s representative requesting permission pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for an extension of time to deduct under sec_263 of the internal_revenue_code and sec_1_612-4 of the income_tax regulations intangible_drilling_and_development_costs idcs for year according to the information submitted partnership is a limited_liability_company organized in state and has elected to be treated as a partnership for federal tax purposes partnership operates oil wells in state and is also engaged in exploration for and production of crude_oil partnership has three partners taxpayer partner and partner partnership had not incurred any idcs prior to year partnership engaged x to prepare partnership tax_return for year in addition x prepared each of the three partners’ individual returns for that year x represents that it inadvertently overlooked the idcs in preparing the partnership tax_return as a result partnership did not timely make the election under sec_263 and sec_1_612-4 for year plr-143210-13 and the partners did not make the sec_59 election on their individual returns x discovered the existence of idcs in year and subsequently advised partnership to seek an extension of time to file the necessary elections under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer represents that granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for the tax years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer represents that it acted in good_faith and that granting relief will not result in prejudice to the interests of the government law and analysis sec_263 allows a taxpayer an election under regulations prescribed by the secretary to deduct idcs the regulations appear under sec_1_612-4 under sec_1 d the taxpayer may exercise the election by claiming idcs as a deduction on the taxpayer’s return for the first taxable_year in which the taxpayer pays or incurs such costs no formal statement is necessary but if the taxpayer fails to deduct the idcs the taxpayer is deemed to have elected to recover such costs through depletion to the extent that they are not represented by physical property and through depreciation to the extent that they are represented by physical property sec_59 allows a taxpayer to deduct ratably over a specified period any qualified_expenditure to which an election under sec_59 applies sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction determined without regard to sec_291 for the taxable_year in which paid_or_incurred under sec_263 relating to intangible drilling and development_expenditures and sec_617 relating to mining_exploration_expenditures sec_59 allows the taxpayer to deduct ratably over the year period beginning with the taxable_year in which such expenditure was made or in the case of a qualified_expenditure for intangible drilling and development_expenditures to deduct the expenditure ratably over the month period beginning with the month in which such expenditure was paid_or_incurred sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if this option is elected sec_59 allows a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure sec_1_59-1 prescribes the time and manner of making the sec_59 election according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer’s income_tax return or amended_return plr-143210-13 for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins under sec_301_9100-1 of the procedure and administration regulations the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 allows automatic extensions of time for making certain elections sec_301_9100-3 allows extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service and the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides in part that the government’s interest is considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate of all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly the commissioner grants partnership an extension of time of days from the date of this letter to make the election under sec_263 on the tax_return for year with the appropriate service_center further the commissioner grants taxpayer partner sec_1 and partner an extension of time of days from the date of this letter to make the election under sec_59 on their tax returns for year with the appropriate service_center plr-143210-13 the rulings contained in this letter are based upon information and representations submitted by taxpayer and taxpayer’s representative and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder specifically we express no opinion concerning whether taxpayer satisfies the requirements of sec_263 or sec_59 this letter_ruling is directed only to the taxpayer who requested it under sec_6110 a letter_ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this ruling letter to your authorized representative we also are sending a copy of this letter to the appropriate industry director lb_i a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely associate chief_counsel passthroughs special industries by ______________________ jaime c park chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
